Citation Nr: 0419662	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied the veteran's 
claim of entitlement to service connection for arthritis of 
the left knee as not well grounded.  

While other issues decided in October 1999 were the subject 
of a November 1999 decision notice, the veteran was not 
notified that service connection for left knee arthritis had 
been denied.  In a November 2002 rating decision service 
connection for left knee arthritis was again denied.  Notice 
was provided that month, and thereafter the appellant 
perfected his appeal.

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the Phoenix RO, in January 2004.  
A transcript of such hearing is on file within the veteran's 
claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

At his January 2004 hearing, the veteran testified that he 
sustained a left knee  injury in service when he slipped on 
an aircraft wing.  Surgery was reportedly conducted at Cam 
Ranh Bay, Vietnam, in or about 1969 for repair of left knee 
damage.  Allegations were also set forth that the veteran's 
service-connected right knee disorder caused or otherwise 
aggravated left knee arthritis.  Testimony was received from 
the veteran that one or more of his attending physicians has 
indicated that an alteration in his gait caused by right knee 
disability has adversely affected his left knee.  

Available service medical records indicate that the veteran 
sought medical assistance in May 1969 for a complaint of left 
knee pain.  X-ray studies identified no significant 
abnormality and were interpreted as within normal limits.  
The record otherwise reflects that an in-service medial 
meniscectomy was performed in July 1969 at Cam Rahn Bay for 
repair of a torn medial meniscus of the right knee.  A 
private physician, K. W. Smithson, M.D., in a May 1982 
statement noted that he had treated the veteran since 1979 
for a left knee disorder and resulting thrombophlebitis.  Dr. 
Smithson reported a history that the veteran had sustained a 
left knee injury in 1979 while working as a letter carrier 
and that surgery was required in December 1979 for repair of 
that injury.  

In light of the foregoing, and given that the record 
indicates the existence of current disability of the left 
knee, inclusive of degenerative arthritis, further 
development is indicated.  Efforts to obtain any missing 
service medical records, those records compiled by Dr. 
Smithson, those records developed by the United States Postal 
Service at the time of the reported 1979 left knee injury, 
and records as to any causal relationship between the right 
and left knee disorders, are needed.  In addition, medical 
input is necessary to determine the relationship, if any, 
between the veteran's in-service left knee complaint, his 
postservice showing of arthritis, and any relationship 
between that disorder and his service-connected right knee 
disability.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim of entitlement to service 
connection on a direct or secondary basis 
for left knee arthritis.  The veteran 
must also be notified of what portion of 
that evidence VA will secure, and what 
portion he himself must submit.  The RO 
should advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  Finally, the RO must 
address the question of whether full and 
complete VCAA notice was provided to the 
veteran outside the chronological 
sequence set forth in the above-cited 
statutes and regulation, and, if so, 
whether he has been prejudiced thereby.

2.  The RO should request that a search 
for any missing service medical records 
be conducted for the purpose of locating 
medical reports involving claimed left 
knee surgery at Cam Rahn Bay in or about 
1969.  This search should be conducted by 
the National Personnel Records Center or 
the applicable service department.  

3.  The RO should contact the veteran in 
writing and request that he furnish the 
names and addresses of those VA and non-
VA medical professionals who have advised 
him that his service-connected right knee 
disability has caused or aggravated his 
left knee arthritis.  Upon receipt of 
such information, the RO should contact 
the medical professionals or health care 
facilities in question for the purpose of 
obtaining pertinent medical records, and 
to determine if there is a direct causal 
relationship or evidence of a service 
connected disorder aggravating the left 
knee disability.  

4.  The RO, after obtaining authorization 
from the veteran, should attempt to 
obtain any and all available records 
compiled by K. L. Smithson, M.D., 550 
West Thomas Road, Phoenix, Arizona 85013; 
as well as any records of left knee 
surgery in December 1979 at St. Joseph's 
Hospital, for inclusion in the claims 
folder.  In addition, the RO should 
obtain any and all records compiled by or 
on behalf of the United States Postal 
Service in connection with any left knee 
injury sustained by the veteran in or 
about 1979, for inclusion in the claims 
file.  

5.  Any and all records not already on 
file with respect to either VA medical 
care or treatment received at service 
medical facilities for postservice 
management of left knee arthritis must be 
obtained and made a part of the claims 
folder.  

6.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination for 
evaluation of the nature and etiology of 
his left knee arthritis.  The claims 
folder in its entirety must be made 
available to the examiner for review.  
The examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical examination and 
all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.  

The examiner must offer a professional 
opinion, with supporting rationale, as to 
the following:

(a)  Is it at least as likely 
as not that left knee arthritis 
originated in service or within 
the one-year period following 
his retirement from active duty 
in January 1972?  Notation of 
the relationship, if any, 
between the in-service 
complaint of left knee pain in 
May 1969 to the subsequent 
development of arthritis should 
be fully detailed.

(b)  Is it at least as likely 
as not that left knee arthritis 
is directly due to 
postoperative residuals of a 
right medial meniscectomy?  Or, 
in the alternative, is it at 
least as likely as not that the 
service-connected right knee 
disorder has led to an increase 
in severity of the left knee 
arthritis, such as to 
permanently aggravate the 
latter disorder?  

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

7.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report to the examiner for any and all 
needed action.  
8.  Lastly, the RO must adjudicate the 
merits of the claim of entitlement to 
direct and secondary service connection 
for left knee arthritis, based on all the 
evidence of record and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
opinions of Federal courts interpreting 
such body of law.  Consideration must 
also be accorded the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995), as it 
pertains to the question of secondary 
service connection by way of aggravation.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


